DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/2020 has been entered.
Acknowledgment
Claims 1, 13, 15-16 are amended and filed on 10/8/2020.
The amendment to claim 1, 15-16 overcome the claims’ objection in the action mailed on 6/8/2020.
Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 1-7, 11, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US. 20100168535A1) (“Robinson”) in view of Williams et al. (US. 20070083152A1) (“Williams”). 
Re Claim 1, Robinson discloses an infusion system (Fig. 21) for use with a total parenteral nutrition (“TPN “) source of TPN solution (saline can be changed to TPN is a type of parenteral nutrition, ¶0079) and an insulin source (calibration solution source can be filled with insulin, ¶0079) of insulin solution to provide concurrent TPN/insulin infusion, the infusion system comprising: a fluid administration set having a primary line in fluid communication with the TPN source (line from saline to the fluid variable valve, Fig. 21), a secondary line in fluid communication with the insulin source (line from calibration solution to variable valve, Fig. 21), and a common outlet line (out line from the pump to needle, ¶0016) connected to and in operative fluid communication with the primary line and the secondary line (Fig. 21); a positive displacement pump operable to removably receive the fluid administration set (pump, Fig. 21), the pump having a drive mechanism being operable on the fluid administration set to concurrently move the TPN solution through the primary line to the outlet line in response to a TPN solution flow rate signal and the insulin solution through the secondary line to the outlet line in response to an insulin solution flow rate signal (¶0093, ¶0144); and a flow controller (a microprocessor system, ¶0080), and moreover, it discloses the possible of mixing the two flow to a vary ratio (¶0144), a glucose sensor (abstract) operably connected to the patient to monitor glucose level (abstract, ¶0144) and further operable connected to the flow controller (¶0080), but it fails to disclose that the controller configured to provide the TPN solution flow rate signal and the insulin solution flow rate signal to the drive mechanism of the pump, wherein the flow controller is further configured to vary the TPN solution flow rate signal and the insulin solution 
However, Williams teaches a mixing apparatus (Fig. 1) wherein the controller (Fig. 1, Fig. 15, the GUI in the computer to control the mix the injection, ¶0012-¶0013) is programmed to control the flow in a first line (Fig. 1, 110, Fig. 11) and flow in 2nd line (1110, Fig. 11, ¶0077), the flow controller is further configured to vary the TPN solution flow rate signal and the insulin solution flow rate signal to vary a ratio of TPN solution to insulin solution provided to the common outlet (flow rates 70, 82, ¶0055); and a display (50) and controller (¶0048,¶0051) capable to: display a first user interface (50, Fig. 2, ¶0059, by pressing 62 and select a first fluid) including a plurality of user selectable modes for concurrent TPN/insulin infusion, wherein the plurality of user selectable modes comprise continuous phase, taper phase, and keep vein open phase (it is understood that the rate can be vary by selecting a first point and a second point, 1130, ¶0059), and display a second user interface that is customized based on a first user selection of one of the user selectable modes in the first user interface (¶0091, 15, Fig. 1, Fig. 8): wherein the flow controller is further configured to populate one or more parameters (¶0048, ¶0051, that the selection and fluid rates on the user interface are based on the sensor) displayed on the second user interface or the third user interface based on the monitored glucose level and automatically control the TPN solution flow rate signal and the insulin solution flow rate signal based on the first user selection (¶0003, flow rate), and display a third user interface that includes insulin infusion options, said insulin infusion options configured to enable independent titration of insulin delivery or link the insulin delivery to TPN delivery (¶0077, wherein a third injection could be an insulin, 1010 which is not linked to other fluids, Fig. 9); and display a fourth user interface that illustrates TPN infusion profile and insulin infusion profile on a same timeline (Fig. 10, Fig. 15), said fourth user interface including a confirmation button configured to initiate the concurrent TPN/insulin infusion (ARM, ¶0091, the mixing controller of Williams uses GUI to control the mixing injection and wherein both Williams and Robinson are related to mixing two fluids and delivering the fluid to the patient).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Robinson so that the controller configured to provide the TPN solution flow rate signal and the insulin solution flow rate signal to the drive mechanism of the pump, wherein the flow controller is further configured to vary the TPN solution flow rate signal and the insulin solution flow rate signal to vary a ratio of TPN solution to insulin solution provided to the common outlet; and wherein the controller comprises instructions that when executed are configured to: display a first user interface including a plurality of user selectable modes for concurrent TPN/insulin infusion, wherein the plurality of user selectable modes comprise continuous phase, taper phase, and keep vein open phase, and display a second user interface that is customized based on a first user selection of one of the user selectable modes in the first user interface: wherein the flow controller is further configured to populate one or more parameters displayed on the second user interface or the third user interface based on the monitored glucose level and automatically control the TPN solution flow rate signal and the insulin solution flow rate signal based on the first user selection, and display a third user interface that includes insulin infusion options, said insulin infusion options configured to enable independent titration of insulin delivery or link the insulin delivery to TPN delivery; and display a fourth user interface that illustrates TPN infusion profile and insulin infusion profile on a same timeline, said fourth user interface including a start key configured to initiate the concurrent TPN/insulin infusion as taught by William for the purpose of automatically controlling the flow (Williams, ¶0003).
Re Claim 2, the modified Robinson discloses that flow controller is further operable to ramp the TPN solution signal rate signal to flow from a value corresponding to a TPN dose rate of zero to a value corresponding to a continuous phase TPN dose rate over a user selectable duration in a TPN ramp phase (Robinson ¶0144 discloses that the solution can contain 100% of insulin and 0% of the TPN solution are adjustable, and Williams discloses that the flows are configured to be controlled by selecting the fluid, fluid rate, profile, Fig. 10).
Re Claim 3, the modified Robinson discloses that flow controller is further operable to maintain the insulin solution flow rate signal at a value corresponding to an insulin dose rate of zero during the TPN ramp phase (Robinson ¶0144 discloses that the solution can contain 100% of insulin and 0% of the TPN solution be adjusted, and Williams discloses that the flows are configured to be controlled by selecting the fluid, fluid rate, profile, Fig. 10).
Re Claim 4, the modified Robinson discloses that the flow controller is further operable to maintain the insulin solution flow rate signal as a selected fraction of the TPN solution flow rate signal during the TPN ramp phase (Robinson discloses the possibility to have desired ratio between the solutions ¶0144, and Williams discloses that the flows are configured to be controlled by selecting the fluid, fluid rate, profile, Fig. 10).
Re Claim 5, the modified Robinson discloses that the flow controller is further operable to maintain the insulin solution flow rate signal at a value corresponding to a continuous phase insulin dose rate during the TPN ramp phase (Robinson discloses the possibility to have desired ratio between the solutions ¶0144, and Williams discloses that the flows are configured to be controlled by selecting the fluid, fluid rate, profile, Fig. 10).
Re Claim 6, the modified Robinson discloses that the flow controller is further operable to maintain the TPN solution flow rate signal at a value corresponding to a continuous phase TPN dose rate and to maintain the insulin solution flow rate signal at a selected fraction of the TPN solution flow rate signal during the TPN continuous phase (Robinson discloses the possibility to have desired ratio between the solutions ¶0144, and Williams discloses that the flows are configured to be controlled by selecting the fluid, fluid rate, profile, Fig. 10).
Re Claim 7, the modified Robinson discloses wherein the flow controller is further operable to taper the TPN solution flow rate signal over a user selectable duration from a value corresponding to a continuous phase TPN dose rate to a value corresponding to a TPN dose rate of zero during a TPN taper phase (Robinson discloses the possibility to have reduced the flow of TPN and that will produce a taper (reduced flow of TPN) and by reducing the flow of TPN over time ¶0144 and Williams discloses that the flows are configured to be controlled by selecting the fluid, fluid rate, profile, Fig. 10).
Re Claim 11, the modified Robinson discloses wherein the flow controller is capable to be operable to decrease the TPN solution flow rate signal over a user selectable duration from a value corresponding to a continuous phase TPN dose rate to a value corresponding to a Keep Vein Open (KVO) TPN dose rate after a TPN continuous phase (the controller of Williams can control the flow from both lines, and the Robinson discloses the possibility to set the fluid at level of KVO, ¶0139 for a period of time after the calibration at desired ratio, ¶0144, so the modified device is capable to reduce the flow of TPN from a desired ratio to KVO ratio of TPN).
Re claim 15, Robinson fails to disclose wherein the user interface is further operable to display an Infusion Progression indicator on the TPN/Insulin Infusion Plot portion, the Infusion Progression indicator being operable to indicate a current state of the concurrent TPN/insulin infusion.
However, Williams discloses a system for controlled infusion (Fig. 1, Fig. 2) wherein system has a user interface operably connected to the flow controller (14, Fig. 10,^[0012), the user interface being operable to display Infusion Plot portion having a TPN Infusion profile and an Insulin Infusion profile (¶0077, Fig. 10), wherein the user interface is further operable to display an Infusion Progression indicator on the Infusion Plot portion, the Infusion Progression indicator being operable to indicate a current state of the concurrent infusion (¶0077).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the modified Robinson to include a user interface so that the user interface is further operable to display an Infusion Progression indicator on the TPN/Insulin Infusion Plot portion, the Infusion Progression indicator being operable to indicate a current state of the concurrent TPN/insulin infusion as taught by Williams for the purpose of showing the infusion graphically to change the infusion rate if desired (Williams, ¶0077).
Re claim 16, Robinson fails to disclose wherein the user interface is further operable to display an infusion portion selected from the group consisting of a Ramp portion, a Continuous portion, a Taper portion, and a KVO portion.
However, Williams discloses a system for controlled infusion (Fig. 1, Fig. 2) wherein system has a user interface operably connected to the flow controller (14, Fig. 10,¶0012), the user interface being operable to display Infusion Plot portion having a TPN Infusion profile and an Insulin Infusion profile (¶0077, Fig. 10), wherein the user interface is further operable to display an infusion portion selected from the group consisting of a Ramp portion, a Continuous portion, a Taper portion, and a KVO portion (¶0077, Fig. 10).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the modified Robinson to include a user interface so that wherein the user interface is further operable to display an infusion portion selected from the group consisting of a Ramp portion, a Continuous portion, a Taper portion, and a KVO portion as taught by Williams for the purpose of showing the infusion graphically to change the infusion rate if desired (Williams, ¶0077).
Re Claim 17, the modified Robinson wherein the administration set comprises a cassette (section include variable valve and the pump to tubing coil, Robinson Fig. 21) including a primary inlet joining a primary fluid passageway into fluid communication with the primary line (opening of the variable valve with line of the saline, Fig. 21, Robinson), a secondary inlet joining (second opening of the variable valve that is connected with calibration solution, Fig. 21, Robinson) a secondary fluid passageway into fluid communication with the secondary line, an outlet in fluid communication with the outlet line (Robinson, outlet of the tubing coil), and a pumping/mixing chamber (Robinson, connection between the variable valve and tubing coil) covered by a resilient flexible membrane (Robinson, the tubing is attached to a peristaltic, ¶0016, so the tubing is resilient in order for this type of pump to work) and in fluid communication with the primary fluid passageway, the secondary fluid passageway and the outlet (Fig. 21, Robinson).
Claim 8-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US. 20100168535A1) (“Robinson”) in view of Williams et al. (US. 20070083152A1) (“Williams”) and further in view of Small et al. (US. 20060079768A1) (“Small”).
Re Claim 8, the modified Robinson fails to disclose wherein the flow controller is further operable to maintain the insulin solution flow rate signal at a value corresponding to an insulin dose rate of zero during the TPN taper phase.
However, Small discloses a mixing apparatus, (Fig. 4a, Fig. 4c, wherein the apparatus is mixing fluid A, fluid B), such as the fluid A can be programmed to be tapered over time while the fluid B has a zero flow (¶0006, ¶0085, wherein flow A is chosen to be reduced over time, and flow B can be 0 flow, Fig. 13).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Robinson wherein the flow controller is further operable to maintain the insulin solution flow rate signal at a value corresponding to an insulin dose rate of zero during the TPN taper phase as taught by Small for the purpose of setting values that automatically controlling the flow (Small, ¶0063).
Re Claim 9, the modified Robinson fails to disclose wherein the flow controller is further operable to maintain the insulin solution flow rate signal as a selected fraction of the TPN solution flow rate signal to maintain the ratio of the TPN solution to the insulin solution constant during the TPN taper phase.
However, Small discloses a mixing apparatus, (Fig. 4a, Fig. 4c, wherein the apparatus is mixing first fluid A, second fluid B), such as the fluid A can be programmed to be tapered over time while the fluid B has a zero flow (¶0006, ¶0085, wherein flow A is chosen to be reduced over time, and flow B can be 0 flow, Fig. 13).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Robinson so that the flow controller is further operable to maintain the insulin solution flow rate signal as a selected fraction of the TPN solution flow rate signal to maintain the ratio of the TPN solution to the insulin solution constant during the TPN taper phase as taught by Small for the purpose of setting values that automatically controlling the flow (Small, ¶0063).
Re Claim 10, the modified Robinson fails to wherein the flow controller is further operable to maintain the insulin solution flow rate signal at a value corresponding to a continuous phase insulin dose rate during the TPN taper phase.
However, Small discloses a mixing apparatus, (Fig. 4a, Fig. 4c, wherein the apparatus is mixing first fluid A, second fluid B), such as the fluid A can be programmed to be taper over time while the fluid B has a zero flow (¶006, ¶0085, wherein flow A is chosen to be reduced over time, and flow B can be 0 flow, Fig. 13).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Robinson so that the flow controller is further operable to maintain the insulin solution flow rate signal at a value corresponding to a continuous phase insulin dose rate during the TPN taper phase as taught by Small for the purpose of setting values that automatically controlling the flow (Small, ¶0063).
Re Claim 12, the modified Robinson discloses that flow controller is capable to be operable to vary the insulin solution flow rate signal from a first insulin solution flow rate signal to a second insulin solution flow rate signal (Robinson discloses the possibility to have desired ratio between the solutions and Williams discloses that the controller is capable to control the flow at desired ratio Fig. 10), but it fails to discloses that the changing is done in response to input of the second insulin solution flow rate signal.
However, Small discloses a mixing apparatus, ( Fig. 4a, Fig. 4c, wherein the apparatus is mixing first fluid A, second fluid B), such as the fluid A and fluid B can be programmed to change from any value to new values by a user (¶006, ¶0085, for example, flow B can be changed, Fig. 13).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the controller of Robinson so that the flow controller changed a first insulin solution flow rate signal to a second insulin flow rate signal in response to input of the second insulin solution flow rate signal as taught by Small for the purpose of setting values that automatically controlling the flow (Small, ¶0063).
 Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Williams and further in view of O'Mahony et al. (US. 20060009727A1) (“O'Mahony”).
Re claim 13, the modified Robinson fails to discloses wherein the flow controller is further operable to vary the insulin solution flow rate signal from a first insulin solution flow rate signal to a second insulin solution flow rate signal in response to the glucose signal.
However, O'Mahony discloses a method of controlling the blood glucose level (Fig. 2a, ¶0059) wherein the pump will controls the rate of insulin based on glucose level (¶0059).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Robinson so that the flow controller is further operable to vary the insulin solution flow rate signal from a first insulin solution flow rate signal to a second insulin solution flow rate signal in response to the glucose signal as taught by O'Mahony for the purpose of controlling the glucose level to the patient in a desired range with glucose levels (O'Mahony, ¶0059).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Williams and further in view of in view of Downie et al. (US. 20150168958A1). (“Downie”).
Re claim 18,  Robinson wherein the drive mechanism comprises a motor driving a plunger into the membrane covering the pumping/mixing chamber (Robinson discloses a peristaltic pump, ¶0016, so the pump has a motor to rotate and many plungers to rotate on the tubing) while operating a primary inlet valve (variable valve), and an outlet valve (Robinson variable valve, Fig. 21) so as to mix and displace fluid from the pumping/mixing chamber through the outlet into the outlet line (Fig. 21), but it fails to disclose a secondary inlet valve.
However, Downie discloses a method of controlling a mixture (Fig. 18) by controlling a first valve 714 and a second valve (valve 716, Fig. 18).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Robinson so that to include a secondary inlet valve as taught by Downie for the purpose of controlling mixture ratio as desired (Downie, abstract).
Response to Arguments
Applicant's arguments filed 10/8/2020 have been fully considered but they are not persuasive.  
The applicant argues in last paragraph of page 6 with regards to claim 1 that Robinson fails to disclose “populate one or more parameters displayed on the second user or the third user interface based on the monitored glucose level”. This is found not persuasive as Williams is used to disclose this limitations see the rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        
/Lauren P Farrar/Primary Examiner, Art Unit 3783